DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):
(f)  Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling angle acquirer” and “notifier” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, these claim limitations are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  With the exception of the “notifier” including a display processor in claims 3-8 and a sound processor in claims 9-10, noting these claim still lack structure for the “coupling angle acquirer,” dependent claims 2-10 inherit these deficiencies of claim 1 by virtue of their dependency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention because the specification fails to disclose the structure, material, or acts that correspond to the following elements: “coupling angle acquirer” and “notifier” in claim 1.  With the exception of the “notifier” including a display processor in claims 3-8 and a sound processor in claims 9-10, noting these claim still lack structure for the “coupling angle acquirer,” dependent claims 2-10 inherit these deficiencies of claim 1 by virtue of their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lavoie et al. (US 2018/0346024).

Regarding claim 1, Lavoie discloses:
A driver assistance device comprising: 
a coupling angle acquirer that acquires a coupling angle between a towing vehicle and a towed vehicle coupled to the towing vehicle (Lavoie: Fig 1-2; [0041]; vision-based hitch angle sensor 44 estimates the hitch angle γ between the vehicle 14 and the trailer 12; Fig 3; [0054]-[0064]); and 
a notifier that issues a given notification in the towing vehicle (Lavoie: Fig 2; vehicle alert system 76; human machine interface (HMI) 80; display 82; [0050]; portable device displays one or more images of the trailer 12 and an indication of the estimated hitch angle γ on the display 82)
when the towing vehicle is driven with the towing vehicle and the towed vehicle differing in orientation at a given value or more based on the coupling angle, the towing vehicle moves in a given distance or less while maintaining a steering angle, and the steering angle of the towing vehicle enables the towing vehicle and the towed vehicle to be placed in a serial state with the towing vehicle and the towed vehicle substantially matching with each other in orientation (Lavoie: [0051]; [0066]; Fig 6-9; [0081]-[0090]; Fig 18; [0099]-[0100]; HMI 80 presents notification and warnings related to movement of knob 30 within the sub-ranges of movement separated by stops; various moving modes with various angles and corresponding display/alert).

Regarding claim 2, Lavoie discloses:
The driver assistance device according to claim 1, wherein after determination of the difference in orientation based on the coupling angle as being the given value or more while the towing vehicle is stopping to move backward, the notifier issues the given notification when the towing vehicle starts moving backward while maintaining the steering angle, moves backward in the given distance or less, and the steering angle enables the serial state (Lavoie: [0051]; [0066]; Fig 6-9; [0081]-[0090]; Fig 18; [0099]-[0100]; HMI 80 presents notification and warnings related to movement of knob 30 within the sub-ranges of movement separated by stops; various moving modes with various angles and corresponding display/alert; Fig 11; [0091]).

Regarding claim 3, Lavoie discloses:
The driver assistance device according to claim 1, further comprising: 
an image processor that generates an overhead image as a peripheral image from a result of imaging by an imager to be provided at the towing vehicle, the overhead image representing surroundings of the towing vehicle, the overhead image representing the surroundings of the towing vehicle viewed from above (Lavoie: Fig 18; [0041]; vehicle camera; [0050]; images of trailer; [0052], wherein 
the notifier includes a display processor that issues the given notification by displaying a serial-state indicator on the overhead image in a superimposed manner, the serial-state indicator representing a relationship between a current state and the serial state of the towing vehicle and the towed vehicle (Lavoie: Fig 7, 18; [0081]; aligned vehicle and trailer).

Regarding claim 4, Lavoie discloses:
The driver assistance device according to claim 3, wherein the serial-state indicator includes a first indicator, the first indicator indicating an orientation of the towing vehicle and the towed vehicle in the serial state when fulfilled (Lavoie: Fig 7, 18; [0081]-[0083]; Fig 6, 8-9, 12).

Regarding claim 5, Lavoie discloses:
The driver assistance device according to claim 3, wherein the serial-state indicator includes a second indicator indicating a turning direction of the towing vehicle until the serial state is fulfilled (Lavoie: Fig 7, 18; [0081]-[0083]; Fig 6, 8-9, 12).

Regarding claim 6, Lavoie discloses:
The driver assistance device according to claim 3, wherein the serial-state indicator includes a third indicator indicating an estimated position of the towing vehicle in the serial state when fulfilled (Lavoie: Fig 7, 18; [0081]-[0083]; Fig 6, 8-9, 12).

Regarding claim 7, Lavoie discloses:
The driver assistance device according to claim 3, wherein after the towing vehicle starts moving during display of the serial-state indicator, the display processor continues to display the serial-state indicator, and after the serial state is actually fulfilled, the display processor deletes the serial-state indicator from the overhead image (Lavoie: Fig 7, 18; [0081]-[0083]; Fig 6, 8-9, 12).

Regarding claim 9, Lavoie discloses:
The driver assistance device according to claim 1, wherein the notifier includes a sound processor that issues the given notification by outputting first sound (Lavoie: [0045]; [0048]; [0050]; [0052]).

Regarding claim 10, Lavoie discloses:
The driver assistance device according to claim 9, wherein the sound processor outputs second sound when the towing vehicle starts moving in response to the output of the first sound and the serial state is actually fulfilled (Lavoie: [0045]; [0048]; [0050]; [0052]).

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488